PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Encarnacion, et al.
Application No. 16/393,673
Filed: April 24, 2019
For: HAIR GROOMING IMPLEMENT CLEANING SOLUTION WITH STABILIZER

:
:
:
:	CORRECTED DECISION 
:                    ON PETITION
:
:


This application was recently referred to the Office of Petitions for reconsideration of the petition under 37 CFR 1.137(a), filed February 25, 2020, to revive the above-identified application.

The decision mailed on May 11, 2020 is hereby vacated.  A corrected decision is as follows:

The petition is dismissed.

A review of the official file record reveals that a Notice to File Missing Parts of Nonprovisional Application (Notice) was mailed on May 8, 2019, which set a period for reply of two (2) months from the mail date of the Notice.  The Notice required an additional claim fee and a surcharge fee.1  In response, the Office received three oaths or declarations for the joint inventors on 
May 17, 2019.  A Notice of Incomplete Reply was mailed on May 21, 2019, as the applicant did not submit the additional claim fee and the surcharge.  Since a complete reply the Notice dated May 8, 2019 was not received with the applicable extension of time fee under 37 CFR 1.136(a), the application became abandoned after midnight on July 8, 2019.  On July 9, 2019, the Office received the additional claim fee and the surcharge fee.  A Notice of Abandonment was mailed on January 9, 2020.

The record further discloses that an ePetition under 37 CFR 1.137(a) was filed on January 22, 2020, to revive the above application for continuity with continuing Application No. 15/097,584, filed on April 13, 2016.2  The Office granted a decision on the ePetition on January 22, 2020 and abandoned the present application in favor of the continuation application.  The applicant filed an additional petition under 37 CFR 1.137(a) on February 25, 2020, to revive the above application based on the untimely fees paid on July 9, 2019.  A decision was mailed on May 11, 2020, which dismissed the ePetition as unnecessary. 


Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).

The present petition lacks item (3) above.

It is noted that the petition under 37 CFR 1.137(a), filed February 25, 2020, was not accompanied by an explanation for the filing of the petition, to accept the untimely fees paid on July 9, 2019.  In order to facilitate action, the Office is requesting clarification of the record since it is not clear if the entire period for the delay in filing a compete reply to the Notice, mailed May 8, 2019, until the filing of a grantable petition was unintentional.  Specifically, petitioner should provide an explanation as to why an ePetition for continuity was filed on January 22, 2020 and, after being granted, why a subsequent petition under 37 CFR 1.137(a) was filed on February 25, 2020, to accept the untimely fees paid on July 9, 2019.  

In addition, the explanation should address the reason why the Office should not consider the filing of the second petition dated February 25, 2020, including the reply mentioned, as a “change of purpose”.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions





    
        
            
        
            
    

    
        1 The Notice further advised that the oath or declaration or a substitute statement should be submitted no later than expiration of the time period set in the Notice of Allowability to avoid abandonment.  See 37 CFR 1.53(f).
        2 The continuation application has a filing date earlier than the present application.